284 S.W.3d 781 (2009)
Cheri ALLEN, Employee/Respondent,
v.
QUALITY INN/HANNIBAL AREA HOTEL GROUP, Employer/Appellant, and American Home Assurance Company c/o AIG, Insurer/Appellant, and Lutheran Manor Retirement & Nursing Center, Employer/Respondent.
No. ED 91721.
Missouri Court of Appeals, Eastern District, Division Two.
June 9, 2009.
Mary A. Lindsey, St. Louis, MO, for appellants.
Vicki A. Dempsey, Hannibal, MO, Patrick M. Reidy, Kansas City, MO, for respondents.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER, J.

ORDER
PER CURIAM.
The employer, Quality Inn, appeals from the final award of the Labor and industrial Relations Commission in this workers' compensation action. The Commission held Quality Inn responsible for the benefits it awarded to the claimant, Cheri Allen. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information *782 only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(4).